Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5-26-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,917,912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance: 
-Claims 1, 5-17 & 18 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1.  
A method, in a wireless device operating in a wireless network, the method comprising: 
generating a random access preamble signal; and 
transmitting the random access preamble signal; 
wherein the generated random access preamble signal comprises a random access symbol group that consists of at least three consecutive symbols, each of the consecutive symbols of the random access symbol being modulated on a corresponding subcarrier frequency, each of the at least three consecutive symbols being modulated on a different subcarrier frequency than all others of the at least three consecutive symbols, and each of the at least three consecutive symbols of the random access symbol group corresponding to a truncated sinusoid of 3.75/N, where N is 1.5, 2, or 3.

Independent Claim 11. 
A wireless device comprising: 
a radio transceiver configured to communicate with a wireless network; and 
one or more processing circuits operatively coupled to the radio transceiver and configured to: 
generate a random access preamble signal; and 
transmit the random access preamble signal, via the radio transceiver; 
wherein the generated random access preamble signal comprises a random access symbol group that consists of at least three consecutive symbols, each of the consecutive symbols of the random access symbol being modulated on a corresponding subcarrier frequency, each of the at least three consecutive symbols being modulated on a different subcarrier frequency than all others of the at least three consecutive symbols, and each of the at least three consecutive symbols of the random access symbol group corresponding to a truncated sinusoid of 3.75/N kHz, where N is 1.5, 2, or 3.

Independent Claim 12. 
A method, in a wireless access node operating in a wireless network, the method comprising: 
receiving a radio frequency signal; and 
detecting a random access preamble signal in the received radio frequency signal; 
wherein the detected random access preamble signal comprises a random access symbol group that consists of at least three consecutive symbols, each of the consecutive symbols of the random access symbol being modulated on a corresponding subcarrier frequency, each of the at least three consecutive symbols being modulated on a different subcarrier frequency than all others of the at least three consecutive symbols, and each of the at least three consecutive symbols of the random access symbol group corresponding to a truncated sinusoid of 3.75/N kHz, where N is 1.5, 2, or 3.

Independent Claim 18. 
A wireless access node comprising: 
a radio transceiver configured to communicate with one or more wireless devices; and 
one or more processing circuits operatively coupled to the radio transceiver and configured to: receive a radio frequency signal; and 
detect a random access preamble signal in the received radio frequency signal; 
wherein the detected random access preamble signal comprises a random access symbol group that consists of at least three consecutive symbols, each of the consecutive symbols of the random access symbol being modulated on a corresponding subcarrier frequency, each of the at least three consecutive symbols being modulated on a different subcarrier frequency than all others of the at least three consecutive symbols, and each of the at least three consecutive symbols of the random access symbol group corresponding to a truncated sinusoid of 3.75/N kHz, where N is 1.5, 2, or 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onggosanusi (US 2008/0031186 A1) discloses a base station transmitter, a user equipment receiver and methods of operating a base station transmitter and a user equipment receiver. In one embodiment, the base station transmitter is for use with a cellular communication system and includes a scheduling unit configured to provide a primary synchronization sequence that is distinguishable from other primary synchronization sequences employed by adjacent base station transmitters located in contiguous communication cells, wherein a primary synchronization sequence structure is based on a reduced computational complexity for identification of the primary synchronization sequence in a user equipment receiver. Additionally, the base station transmitter also includes a transmit unit configured to transmit a primary synchronization signal corresponding to the primary synchronization sequence {Fig.3}.

Wang (US 2016/0192398 A1) discloses a method for transmitting a random access preamble in a transmitting sub-frame at a terminal device. The method comprises: creating a random access preamble such that it comprises a plurality of random access sequences; dividing the plurality of random access sequences into a number N.sub.c of groups, each of groups including two or more random access sequences; performing code division multiplexing with respect to the groups of the plurality of random access sequences in a frequency domain, based on an orthogonal cover code selected for the terminal device from a pre-defined code set; and transforming signals after the code division multiplexing into the time domain. According to an aspect of the present disclosure, there are provided corresponding methods and devices {Fig.2}.

Fang (WO 2018/171760 A1) discloses an information sending method and apparatus, a terminal and a storage medium. The method comprises: determining a sending resource for a physical signal/physical channel corresponding to a scheduling request; and sending the physical signal/physical channel on the sending resource, with the scheduling request being used for requesting allocation of data sending resources {Figs.1-8}.
Zhang (WO 2018/203727 A1) discloses a pre-5th-Generation (5G) or 5G communication system to be provided for supporting higher data rates Beyond 4th-Generation (4G) communication system such as Long Term Evolution (LTE). An embodiment of the present disclosure provides a base station, a user equipment (UE), and a method for uplink resource allocation and a method for uplink transmission, which are applied in the field of communication technologies. The method includes that: a base station allocates Bandwidth Part (BWP) resources and intra-BWP Physical Resource Block (PRB) resources to a UE, and then transmits BWP resource indication information and intra-BWP PRB resource indication information to the UE. The BWP resource indication information is used for indicating the BWP resources allocated by the base station to the UE. The intra-BWP PRB resource indication information is used for indicating the intra-BWP PRB resources allocated by the base station, and then the UE receives the BWP resource indication information and the intra-BWP PRB resource indication information transmitted by the base station, and then determines the BWP resources and the intra-BWP PRB resources allocated by the base station according to the BWP resource indication information and the intra-BWP PRB resource indication information so as to perform uplink transmission {Figs.33-34, 38-39, 44}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464